Citation Nr: 1233548	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-04 236	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

REMAND


The Veteran served on active duty from October 1963 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision, by the Cleveland, Ohio RO.

The Veteran is seeking service connection for a back disorder and a neck disorder which he maintains developed as a result of an in-service injury.  The Veteran indicated that the wing of a missile fell off, hitting him on the head and back.  The Veteran related that while he did not go to the hospital, he nevertheless suffered an injury to his back and neck.  The Veteran indicated that he suffered from back and neck pain throughout his period of military service.  The Veteran stated that he did not report any problems at discharge because he did not want his separation to be held up; however, he continued to experience back and neck pain after service.  The Veteran further maintained that doctors have noted that a 1999 work-related injury was simply a re-injury of the problems that began in service.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  In this regard, the service treatment records (STRs) reflect that the Veteran was seen on January 12, 1966, for complaints of back pain; the Veteran indicating that he was carrying heavy cartons the previous day and subsequently noted the onset of mid-low back pain that increased with bending.  He was treated with heat and medication.  On January 18, 1966, the Veteran was again seen for complaints of backache.  

Post-service treatment records from Dr. B. Kipp Hall dated from October 1999 through December 1999 reflect a diagnosis of and treatment for cervical and lumbosacral sprain/strain.  These records indicate that the Veteran was seen in October 1999 with complaints resulting from an injury he experienced while working on October 11, 1999, when 20 bags, weighing approximately 30 pounds each, fell from a height of 6 to 8 feet, landing on his neck and upper back area.  He stated that the bags caused him to fall to the floor causing a twisting in his back.  It was noted that the Veteran had experienced two previous work-related injuries in the previous couple of months--on August 3 and on August 23, 1999, he was struck by falling bags.  It was further noted that the complaints the Veteran made at the time of his visit were similar to the complaints after those injuries.  Following an examination, the Veteran was given a diagnosis of a cervical and lumbosacral sprain/strain injury.  The examiner stated that it was possible that the degenerative joint disease noted in the cervical spine and the spondylosis noted in the lumbar spine had been aggravated by these injuries.  

VA progress notes dated from July 2003 to February 2007 show that the Veteran received treatment for ongoing neck and back pain.  The Veteran was seen at a VA clinic in July 2003 to establish care and for evaluation of neck and back pain.  It was noted that the Veteran had known degenerative joint disease of the spine with chronic neck and low back pain.  At that time, he attributed his low back pain to an injury while at work in 1999, where a pack of grocery bags fell on his head and neck; he did not recall any particular injury to the low back.  The assessment was osteoarthritis of the spine.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

In this case, given the standard of the regulation, because the evidence of record indicates that the Veteran's currently diagnosed back and neck disorders may be associated with his period of active duty military service, the Board finds that a medical nexus opinion is required in order to fulfill the duty to assist.  See 38 C.F.R. § 3.159(c) (4); see also McLendon.  Hence, the RO should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current back and neck disorders.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should obtain the names and addresses of all medical care providers, VA as well as non-VA, who treated the Veteran for his claimed back and neck disorders, especially within one year of his active service or in the years immediately after.  After securing the necessary releases, the RO should obtain these records.  If the records are not available, a notation to that effect should be placed in the claims file, and the Veteran should be given opportunity to obtain them.  

2.  The Veteran should then be afforded a VA examination to determine the nature and etiology of any back and/or neck disorders.  The claims folder and a separate copy of this remand should be made available to the examiner for review.  All tests and studies (including x-rays) deemed necessary should be accomplished.  Based upon a review of the claims folder, the examiner is asked to provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current back and/or neck disorder had its onset during the Veteran's military service or is otherwise traceable thereto.  In reaching his/her opinion, the examiner should consider the Veteran's reports of onset of symptoms in service and a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including STRs showing treatment for back pain in January 1966 and post service medical records showing a work-related back injury in 1999.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished an SSOC, which includes a summary of additional evidence submitted and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


